NO. 07-05-0153-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 18, 2005
                         ______________________________

                                   MARTIN ZORILLA,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 179TH DISTRICT COURT OF HARRIS COUNTY;

              NO. 977,934; HON. J. MICHAEL WILKINSON, PRESIDING
                       _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Martin Zorilla, appeals his conviction for possessing a controlled

substance (cocaine) with intent to deliver. Pursuant to a plea of guilty but without an

agreed recommendation from the State as to punishment, the trial court found the

evidence substantiated a finding of guilt and sentenced appellant to 40 years in prison and

a $150,000 fine.
       Appellant’s counsel filed a motion to withdraw, together with an Anders1 brief,

wherein she certified that, after diligently searching the record, she concluded that the

appeal is without merit. Along with her brief, appellate counsel attached a copy of a letter

sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response or brief pro se. By letter dated August 29, 2005, this

court notified appellant, upon his request for additional time to file a pro se brief, that the

deadline for doing so was October 17, 2005. To date, appellant has neither filed a

response, brief, or another request for an extension.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

several potential areas for appeal. They involved 1) the adequacy of the indictment, 2) the

court’s ruling on appellant’s motion to suppress, 3) the plea including the admonishments,

the sufficiency of the evidence, and the pre-sentence investigation, 4) the voluntariness of

the plea, 5) ineffective assistance of counsel, and 6) the propriety of the sentence.

Counsel then explained why each argument lacked merit.

       We conducted our own review of the record to assess the accuracy of appellate

counsel’s representations and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Like that of appellate counsel,

our review of the record uncovered no arguable error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                    Brian Quinn
Do not publish.                                                     Chief Justice




       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).

                                                       2